Citation Nr: 9904440	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a cervical spine injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a lumbosacral spine injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as colitis and irritable 
bowel syndrome.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
veteran's attempt to reopen his claims for service connection 
for neck, low back, and gastrointestinal disorders.  That 
rating decision also denied service connection for PTSD and 
an attempt to reopen a claim for service connection for a 
psychiatric disorder other than PTSD.  

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The issues involving service connection for PTSD and other 
alleged psychiatric disorders are the subject of a remand 
which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claims 
for service connection for the residuals of injuries to the 
cervical spine, residuals of injuries to the lumbosacral 
spine, and a gastrointestinal disorder in January 1988.  The 
veteran was notified of this decision in February 1988 but 
did not file an appeal 

3.  No competent medical evidence establishing a relationship 
between the veteran's current cervical spine, lumbosacral 
spine, and gastrointestinal disorders and the veteran's 
active military service has been received since the January 
1988 RO decision.  

4.  The evidence received since the January 1988 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1988 decision of the RO denying the veteran's 
attempt to reopen his claims for service connection for 
cervical spine, lumbosacral spine, and gastrointestinal 
disorders is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the January 1988 RO decision 
denying the veteran's attempt to reopen his claim for service 
connection for cervical spine, lumbosacral spine, and 
gastrointestinal disorders is not new and material, and the 
veteran's claims for service connection for cervical spine, 
lumbosacral spine, and gastrointestinal disorders have not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The appellant contends that the RO committed error in denying 
his petition to reopen his claims for service connection.  He 
argues he has submitted new and material evidence which 
warrants reopening of his claims and granting service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened. Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand). 

II.  Spine Disorders

In this case, the RO denied the veteran's attempt to reopen 
his claim for service connection for the residuals of a 
cervical spine injury and the residuals of a lumbosacral 
spine injury in a January 1988 rating decision and notified 
the veteran of the decision in February 1988.  The veteran 
did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).  The "issue at hand" in 
this case is whether there are current residuals of injuries 
of the cervical and lumbosacral spine that were incurred 
during the veteran's active military service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the January 1988 RO decision 
which is relevant to, and probative of, this issue.

The evidence of record at the time of the January 1988 RO 
rating decision which was relevant to the veteran's claim for 
service connection for cervical and lumbosacral spine 
disorders was:  the veteran's service medical records; a May 
1976 VA examination report; records from private chiropractor 
dated July 1977; and private and VA medical treatment 
records.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medial treatment records spanning the intervening 
period of time.  The veteran's assertion has always been that 
he was beaten on the neck and back with "billy clubs" by 
military police during an altercation in service.  A service 
medical record dated November 3, 1975 reveals that he had 
"complaints of pain in neck and trouble swallowing due to 
being struck in neck with billy club."  Physical examination 
revealed neck abrasions and a welt on the back.  The 
impression was "contusions and abrasions" and the veteran 
was treated with heat and pain medication.  Service medical 
records reveal continued complaints of back pain on November 
4, 7, and 11, 1975.  Some edema and muscle rigidness of the 
lumbosacral were noted.  The evaluation was "tender right 
paraspinous muscles at the sacrum."  X-rays were ordered and 
the veteran was prescribed pain medication.  A December 1975 
treatment record reveals that the veteran still had localized 
pain resulting from the back contusions.  Physical therapy 
was prescribed.  A January 1976 treatment record reveals that 
x-rays of the lumbosacral spine revealed a "normal study."  
In January 1997 the veteran submitted duplicate copies of 
these service medical records with an attached notation which 
states "no cervical x-rays ever taken despite severe 
swelling and pain.  No proper test milogram [sic] etc.  Nov. 
3rd - Jan. 13th chronic problems."  The Board interprets the 
veteran's notes as his challenging the sufficiency of the 
veteran's in service medical treatment.  However, we note 
that the treatment records appear to indicate that 
appropriate testing and treatment were conducted based on the 
complaints noted.  

On January 26, 1976 the veteran's separation examination was 
conducted.  The separation examination report reveals that 
the veteran's neck and spine were normal with no 
abnormalities noted by the examining physician.  In January 
1997 the veteran submitted a duplicate copy of the separation 
examination report with the annotation "spinal abnormalities 
noted by doctor in order to receive medical treatment at VA 
hospital after my discharge.  Note the obvious alteration!  
CORUPT!"  The Board notes that the clinical evaluation 
portion of the separation examination form consists of a 
series of boxes which the examining physician checks for the 
respective anatomical system indicating "normal" or 
"abnormal."  Item number 38 is used to evaluate "spine, 
other musculoskeletal."  The box for normal is checked; 
however, the box for abnormal was also checked and crossed 
out.  The veteran assets that this alteration was made to 
deprive him of benefits.  The Board does not agree.  On the 
separation examination form item number 39 "identifying body 
marks, scars, tattoos" is located directly below item 38.  
On item 39 the normal box was never checked and the abnormal 
box was.  In the notations section the examining physician 
indicated "39.  Marks and scars" and went on to document 
the tattoos and scars on the veteran's body.  It is clear to 
the Board that the examining physician evaluated the 
veteran's spine as normal with no abnormalities, but that he 
checked the box indicating an abnormal spine when he meant to 
check the box directly below it to indicate abnormal body 
marks to account for the veteran's tattoos and scars.  Upon 
close examination the marks used in the two abnormal boxes 
show that the physician checked the wrong box and immediately 
crossed it out and check the box below it.  As such, the 
Board finds as fact that these records were not altered to 
deprive the veteran of benefits.  

In May 1976 a VA orthopedic examination of the veteran was 
conducted.  The veteran stated "his back was hurt when he 
was beat up by the MPs at Camp LeJeune in November 1975.  He 
was not hospitalized for his back, but he was seen at the 
dispensary where he was just examined but not given any 
treatment.  Later he was given physiotherapy."  At this 
point the Board must note that the veteran's assertions to 
the examiner of no in-service treatment are not supported by 
the service medical records which show treatment and x-ray 
examination of the veteran's back.  The veteran complained of 
low back pain only.  Physical examination of the neck, back, 
shoulders and upper extremities revealed normal motion.  
Extremes of range of motion of the lumbar spine produced 
discomfort.  The veteran also alleged some tenderness on deep 
palpation of the lumbar region. There was no tenderness to 
palpation over any other portion of the spine.  X-ray 
examination of the lumbar spine was negative.  The diagnosis 
was "history of contusion, lumbar, with symptomatic 
residuals only physical findings, negative."  

A June 1976 VA x-ray report revealed that x-ray examination 
of the veteran's entire spine was conducted.  There was "no 
evidence of bone pathology.  There is straightening of the 
cervical spine lordosis."

The veteran submitted an x-ray report from a private 
chiropractor dated July 1977.  This report indicates that the 
veteran had an "S" scoliosis of the lumbar, thoracic, and 
cervical spine.  

A December 1978 emergency room report from a private hospital 
reveals that the veteran had complaints of low back pain.  
The veteran "injured lower back picking up pallet at work 
this a.m."  An April 1979 private hospital discharge summary 
reveals a diagnosis of "lumbar back strain with mild 
radicular pain."  A May 1979 private medical treatment 
record reveals an impression of low back strain and cervical 
spine symptoms.  However, the narrative of the record relates 
the symptoms to the veteran's December 1978 post-service 
lifting injury.  

In this case the evidence submitted since the February 1988 
RO decision that refers to the veteran's cervical and 
lumbosacral spine disorders includes:  numerous duplicate 
copies of the veteran's service medical records; VA and 
private medical records; and a September 1996 VA examination 
report.  The Board concludes that, with the exception of the 
duplicate copies of medical evidence already of record, this 
evidence is new because it was not before the RO when it 
denied the veteran's attempt to reopen his claim in January 
1988.  Although "new," this evidence is not "material" 
because it is not relevant or probative of the issue at hand, 
namely whether the veteran's current neck and low back 
disorders are related to his period of military service. 

A private radiology report from February 1995 reveals that 
the veteran had bulging intervertebral discs at multiple 
levels of the lumbar spine and a bulging intervertebral disc 
as C6-C7.  Subsequently, in February 1995, the veteran 
underwent surgery for diskectomy and fusion at C6-C7.  There 
are a large volume of medical records, private and VA, which 
relate to treatment of the veteran's intervertebral disc 
symptoms dating from this period of time.  

In September 1996 a VA spine examination of the veteran was 
conducted.  The veteran related that a private physician told 
him he had herniated cervical and lumbar discs in 1976.  The 
Board notes that this assertion is entirely unsupported by 
the medial evidence of record which reveals a normal spine in 
1976.  Physical examination revealed limitation of motion of 
the lumbar spine and the cervical spine along with tenderness 
to palpation.  The diagnosis was "status post cervical 
fusion, surgically, and mechanical low back pain."

In March 1998 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran's assertions with respect to his neck and back were 
essentially the same ones that he had previously made in 
numerous written statements.  The veteran's testimony is not 
competent to establish that his current spine disorders are 
related to active service.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

There is a considerable volume of medical evidence of record 
resulting in a claims file of three volumes.  Much of the 
girth of the claims file results from the veteran having 
submitting numerous, duplicative, copies of medical records 
already present in the claims file.  The evidence of record 
prior to 1988 revealed that the veteran had back and neck 
contusions during service which resolved prior to separation.  
The new evidence submitted subsequent to 1988 reveals current 
diagnosis of intervertebral disc syndrome of the lumbar and 
cervical spine.  However, there in no competent medical 
evidence which in any way relates the veteran's current disc 
disease to active service.   

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the January 1988 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for cervical 
spine and lumbosacral spine disorders remains final.  See 
Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156 (1998).

III.  Gastrointestinal disorder.

In this case, the RO denied the veteran's attempt to reopen 
his claim for entitlement to service connection for a 
gastrointestinal in a January 1988 rating decision and 
notified the veteran of the decision in February 1988.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).  The "issue at hand" in 
this case is whether a lower gastrointestinal was incurred 
during the veteran's active military service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the January 1988 RO decision 
which is relevant to, and probative of, this issue.

The Board notes that the RO has adjudicated this issue on 
several occasions.  At various time the disability at issue 
has been referred to as colitis and/or irritable bowel 
syndrome.  The Board is using the term lower gastrointestinal 
disorder because it is clear that differing terms have been 
employed various times of the same claim.  

The evidence of record at the time of the January 1988 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a lower gastrointestinal disorder was:  
the veteran's service medical records;  VA treatment records 
dating from approximately 1980; and, a April 1979 private 
hospital discharge summary.  

As noted above the service medical records appear to be 
complete.  There is no indication in any of the service 
medical records that the veteran had any diagnosis of any 
gastrointestinal disorder during service.  

The April 1979 hospital summary reveals a diagnosis of 
irritable colon syndrome.  

The VA treatment records from 1980 reveal that a diagnosis of 
colitis was suspected; however, a confirmed diagnosis of 
chronic diarrhea of unknown etiology was made.  

In this case the evidence submitted since the January 1988 RO 
decision that refers to the veteran's gastrointestinal 
disorder includes: duplicate copies of service medical 
records and a September 1996 VA examination report.  The 
Board concludes that only the VA examination is new evidence 
because it was not before the RO when it denied the attempt 
to reopen the claim for service connection for a 
gastrointestinal disorder in January 1988.  Although "new," 
this evidence is not "material" because it is not relevant 
or probative of the issue at hand, namely whether the 
veteran's gastrointestinal disorder is related to active 
service.  

In September 1996 a VA examination of the veteran was 
conducted.  The veteran related a medical history of Crohn's 
disease and irritable bowel syndrome.  He asserted that his 
lower gastrointestinal disorder resulted from the beating by 
MPs during service.  The veteran declined a gastrointestinal 
work-up.  The diagnosis was "irritable bowel syndrome vs. 
Crohn's disease."  The physician's opinion was that trauma 
would not cause such disorders.  

The evidence of record reveals complaints of, and diagnoses 
of lower gastrointestinal disorders many years after service.  
There is no evidence of record relating these 
gastrointestinal disorders to the veteran's military service.  
Based on the applicable law, regulations and court decisions, 
the additional evidence received since the January 1988 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a lower 
gastrointestinal disorder remains final.  See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).

IV.  Conclusion

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence to reopen his claims for service 
connection.  

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims for service connection but which 
would, if submitted, be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a cervical 
spine disorder, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection lumbosacral 
spine disorder, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a 
gastrointestinal disorder, that benefit remains denied.


REMAND

The RO denied service connection for a psychiatric disorder, 
diagnosed at the time as an anxiety disorder, in a June 1984 
rating decision.  Upon review of the claims file the Board 
does not find any indication that the veteran was sent notice 
of this denial of service connection.  Without notice to the 
veteran of the rating decision, the denial of service 
connection for a psychiatric disorder cannot become final.  

In the October 1995 rating decision the RO treated the 
veteran's claim for entitlement to a psychiatric disorder, 
other than PTSD, as one involving new and material evidence 
to reopen the claim.  Since the prior denial of service 
connection is not final due to lack of notice the RO needs to 
address this issue as one of service connection rather than 
new and material evidence.  

On November 7, 1996, new VA regulations became effective 
which established a new schedule for rating mental disorders.  
See Notice, 61 Fed.Reg. 52695 (1996).  The current VA 
regulations require psychiatric diagnoses to be made in 
accordance with the more recent DIAGNOSTIC AND STATISTICAL MANUAL 
(DSM) FOR MENTAL DISORDERS (4TH ed., 1994) (DSM-IV).   See 
Notice, 61 Fed.Reg. 52695 (1996).  The United States Court of 
Veteran's Appeals has held that the DSM-IV criteria are more 
favorable to a veteran.   Cohen v. Brown, 10 Vet. App. 128 
(1997).  The October 1995 rating decision appears to focus on 
the old DSM III criteria.  Moreover, the testimony presented 
at the March 1988 hearing also seemed to focus on the old 
criteria.  While the appellant's most recent VA psychiatric 
examination was performed in August 1997 it is not entirely 
clear whether the more favorable DSM-IV criteria was used the 
examining psychiatrist.  Therefore, a new examination should 
be conducted in this matter. 

The Board also notes that the Court held in West v. Brown, 7 
Vet. App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review. s into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304 (1998), and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of the recognizable stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  The Court, in Hayes, 
articulated a two-step process of determining whether a 
veteran has "engaged in combat with the enemy."  First, it 
must be determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy, and that the claimed stressors are 
related to said combat.  

If the determination is affirmative, then and only then the 
second step requires that the veteran's lay testimony, 
regarding the claimed stressors, must be accepted as 
conclusive after the actual occurrence.  Moreover, no further 
development or corroborative evidence will be required 
provided that the veteran's testimony is found to be credible 
and ". . .consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, at 98.  In other 
words, the claimant's assertions that he fought against an 
enemy are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
". . . engaged in combat with the enemy."  The Board 
further notes that the Court has indicated that the mere 
presence in a combat situation is not sufficient to show that 
an individual was engaged in combat with the enemy.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  However the Court 
has recently held that the determination of whether the 
veteran engaged in combat with the enemy must consider all 
supportive evidence of record.  Gaines v. West, No. 97-39 
(U.S. Vet. App. Aug. 6, 1998).

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (1998).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues remaining on appeal 
without first obtaining all the pertinent evidence that is 
missing and scheduling the veteran for a VA disability 
compensation examination.  To ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim the case is REMANDED to the RO for the following 
development:

1.  The RO should review the claims file 
with specific attention to:  the 
veteran's service medical records, the 
veteran's service personnel records; the 
stressor statements submitted by the 
veteran; and, the October 1996 letter 
from the Marine Corps.  The RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

2.  The veteran should be scheduled for 
another VA psychiatric examination to 
determine the nature and severity of any 
psychiatric disorders.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether each alleged stressor found to be 
established for the record by the RO was 
sufficient to produce PTSD; whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce PTSD by the examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  The examiner is 
requested to provide an opinion as to the 
relationship of any psychiatric disorder 
to the veteran's active service in light 
of the fact that the veteran's service 
medical records reveal only a impressions 
of drug abuse and inadequate personality 
disorder in a September 1974 treatment 
record.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physician include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should 
consider the issues on appeal, including 
giving full consideration as to whether 
the claims are well grounded.  
Specifically the RO is reminded to 
consider the issue of entitlement to 
service connection for a psychiatric 
disorder, other than PTSD, as a claim to 
entitlement to service connection and not 
as a request to reopen a finally denied 
claim.

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues remaining on appeal will 
be postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 22 -


